Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 1 of 18 PageID 4448




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

    OSCAR INSURANCE COMPANY
    OF FLORIDA,

          Plaintiff,
    v.                                        Case No. 6:18-cv-1944-PGB-TBS

    BLUE CROSS AND BLUE SHIELD
    OF FLORIDA, INC, d/b/a Florida Blue,
    HEALTH OPTIONS INC., d/b/a Florida Blue
    HMO, and FLORIDA HEALTH CARE PLAN
    INC., d/b/a Florida Health Care Plans,

          Defendants.
    __________________________________/

         STATEMENT OF INTEREST OF THE UNITED STATES OF AMERICA
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 2 of 18 PageID 4449




    I.     INTEREST OF THE UNITED STATES

           The United States respectfully submits this statement under 28 U.S.C. § 517,

    which permits the Attorney General to direct any officer of the U.S. Department of

    Justice to attend to the interests of the United States in any case pending in a federal

    court. The United States is principally responsible for enforcing the federal antitrust

    laws, United States v. Borden Co., 347 U.S. 514, 518 (1954); 15 U.S.C. §§ 4, 25, and has a

    strong interest in their correct application. In particular, the United States seeks to

    ensure that antitrust exemptions, including the McCarran-Ferguson Act, are not

    interpreted any more broadly than necessary to carry out their purposes, given that

    antitrust law “is a central safeguard for the Nation’s free market structures.” N.C. State

    Bd. of Dental Exam’rs v. FTC, 135 S.Ct. 1101, 1109 (2015).1 Even when interpreted

    narrowly, the McCarran-Ferguson exemption has been criticized as unnecessary to

    advance its principal purpose. Antitrust Modernization Commission, Report and

    Recommendation 351 (2007), available at

    https://govinfo.library.unt.edu/amc/report_recommendation/amc_final_report.pdf

    (questioning the need for the McCarran-Ferguson Act, as interpreted).




    1
     The need for narrow construction of antitrust exemptions is a widely shared view.
    Indeed, the bipartisan Antitrust Modernization Commission unanimously
    recommended that exemptions from the antitrust laws “should be disfavored” and only
    employed where “a particular societal goal trumps the goal of consumer welfare, which
    is achieved through competition.” Antitrust Modernization Commission, supra, at 335-
    36.


                                                  2
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 3 of 18 PageID 4450




    II.      SUMMARY OF ARGUMENT

             The McCarran-Ferguson Act creates “only a limited exemption” from federal

    antitrust law for the business of insurance. Group Life & Health Ins. Co. v. Royal Drug Co.,

    Inc., 440 U.S. 205, 218 n.18 (1979). In arguing that their exclusivity policy comes within

    the exemption, the defendants (together, Florida Blue) disregard the Supreme Court’s

    instruction that the exemption “must be construed narrowly,” Union Labor Life Ins. Co. v.

    Pireno, 458 U.S. 119, 126 (1982), and ignore the Court’s analysis of the restrictive

    conditions that must be met for the exemption to apply. Properly interpreted, the Act

    does not provide a basis for dismissing Oscar Insurance Company of Florida’s (Oscar’s)

    Sherman Act claims.2 As alleged, Florida Blue’s exclusivity policy is far removed from

    the transfer of risk and the policy relationship between insurer and insured, and does not

    constitute “the business of insurance.” Moreover, as alleged, Florida Blue implemented

    the exclusivity policy through “coercion.”

    III.     BACKGROUND

             A.      Overview of the McCarran-Ferguson Act

             Congress passed the McCarran-Ferguson Act in response to United States v. South-

    Eastern Underwriters Association, 322 U.S. 533 (1944), which held that insurers engage in

    interstate commerce and that Congress did not exempt the insurance industry from the

    Sherman Act. “The decision provoked widespread concern that the States would no

    longer be able to engage in effective taxation and regulation of the insurance industry,”




    2
        The United States takes no position on other issues raised in Florida Blue’s motion.


                                                  3
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 4 of 18 PageID 4451




    and “Congress moved quickly,” passing the Act within a year. St. Paul Fire & Marine Ins.

    Co. v. Barry, 438 U.S. 531, 539 (1978).

           Congress’s “primary concern” was to enact “legislation that would ensure that

    the States would continue to have the ability to tax and regulate the business of

    insurance.” Royal Drug, 440 U.S. at 217-18. “A secondary concern was the applicability

    of the antitrust laws to the insurance industry.” Id. at 218. In crafting the antitrust

    exemption, Congress’s “primary concern . . . was that cooperative ratemaking efforts be

    exempt from the antitrust laws” given “the widespread view that it is very difficult to

    underwrite risks in an informed and responsible way without intra-industry

    cooperation.” Id. at 221.

           Consistent with this history, the Supreme Court has instructed that the Act “must

    be construed narrowly.” Pireno, 458 U.S. at 126. The Act embodies “a legislative

    rejection of the concept that the insurance industry is outside the scope of the antitrust

    laws,” Royal Drug, 440 U.S. at 220, providing “only a narrow exemption,” U.S. Dep’t of

    Treasury v. Fabe, 508 U.S. 491, 505 (1993).

           Ratemaking (“the paradigmatic example of the conduct Congress intended to

    protect”) and the performance of an insurance contract are the “business of insurance.”

    Gilchrist v. State Farm Mut. Auto. Ins. Co., 390 F.3d 1327, 1331 (11th Cir. 2004). Both

    “are fundamental to the business of insurance because they focus on the relationship

    between the insurance company and its policyholders.” Id. The “center” of legislative

    concern is protecting “intra-industry cooperation in the underwriting of risks,” not

    immunizing arrangements as to other aspects of the business. Pireno, 458 U.S. at 133



                                                  4
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 5 of 18 PageID 4452




    (internal quotation omitted); see also Antitrust Modernization Commission, supra, at 351

    (Act serves “to allow insurers, among other things, to collect, aggregate, and review data

    on losses . . . so they can better set their rates to cover their likely costs”).

           B.      Oscar’s Allegations3

           Oscar challenges Florida Blue’s exclusivity policy, which prohibits a broker4

    selling certain Blue Cross plans from selling plans offered by competing insurers. Am.

    Compl. ¶ 5 (ECF No. 75). According to Oscar’s allegations, given its dominant market

    share, Florida Blue’s exclusivity policy forecloses its competitors from brokers

    responsible for selling the vast majority of individual health plans in the Orlando area.

    Id. ¶ 7. Oscar alleges, among other things, that Florida Blue’s conduct has caused

    consumers to pay more for health insurance, limited consumer choice, and impeded

    innovation. Id. ¶¶ 119, 121. Oscar claims that Florida Blue has violated Sections 1 and

    2 of the Sherman Act.

           Oscar also alleges that Florida Blue enforces its exclusivity policy through

    “coercion and intimidation.” Id. ¶ 128. Florida Blue has threatened to terminate

    permanently any broker appointed by Oscar, meaning “brokers face losing the right to

    sell Florida Blue plans in all product lines throughout the entire State of Florida if they decide

    to sell Oscar plans in a single county in the state.” Id. ¶ 6 (emphasis in original). After



    3
      In this Statement of Interest, the United States accepts as true the facts alleged in
    Oscar’s complaint. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012);
    Mot. Dismiss at 3 n.2 (ECF No. 81) (“In this motion to dismiss, Florida Blue takes as
    true the facts alleged in Oscar’s Amended Complaint.”).
    4
      The parties’ dispute about the proper characterization of agents versus brokers, see
    Order at 4 n.1 (ECF 72), does not impact the analysis presented in this statement.


                                                    5
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 6 of 18 PageID 4453




    Oscar entered the Orlando market, Florida Blue updated its exclusivity policy, directing

    its brokers to sign new exclusivity forms. Id. ¶¶ 58, 64.

           According to Oscar’s allegations, Florida Blue has selectively enforced its

    exclusivity policy against brokers contracting with Oscar. Id. ¶ 68. Florida Blue also

    allegedly has threatened to withhold commission payments from brokers who violate the

    exclusivity policy. Id. ¶ 56.

    IV.    ARGUMENT

           Florida Blue’s exclusivity policy is far removed from the collective ratemaking at

    the core of the McCarran-Ferguson exemption. The Act exempts from the Sherman Act

    activities that (1) constitute “the business of insurance,” (2) are “regulated by State law,”

    and (3) do not amount to “boycott, coercion, or intimidation.” 15 U.S.C. §§ 1012(b),

    1013(b). Per Oscar’s allegations, Florida Blue’s exclusivity policy (1) is not the business

    of insurance and (2) involves coercion, either of which defeats Blue Cross’s claim that

    the exclusivity policy is exempt from the Sherman Act.5

           A.      The Exclusivity Requirement Is Not the “Business of Insurance.”

           The Supreme Court has stressed that the exemption “is for the ‘business of

    insurance,’ not the ‘business of insurers.’” Royal Drug, 440 U.S. at 211. Accordingly, “it




    5
     The United States takes no position as to whether Florida Blue’s exclusivity policy is
    regulated by state law. However, the United States notes that, under the plain language
    of the statute, the exemption does not apply unless the state regulates the particular
    practice at issue. 15 U.S.C. § 1012(b) (antitrust laws remain applicable “to the extent”
    that the business “is not regulated by State law” (emphasis added)).


                                                  6
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 7 of 18 PageID 4454




    does not follow that because an agreement is necessary to provide insurance, it is also

    the ‘business of insurance.’” Id. at 213-14 n.9.

           In a pair of opinions, Royal Drug (1979) and Pireno (1982), the Court has

    “identified three criteria relevant in determining whether a particular practice is part of

    the ‘business of insurance’ exempted from the antitrust laws”: (1) “whether the practice

    has the effect of transferring or spreading a policyholder’s risk”; (2) “whether the practice

    is an integral part of the policy relationship between insurer and insured”; and (3)

    “whether the practice is limited to entities within the insurance industry.” Pireno, 458

    U.S. at 129. “None of these criteria is necessarily determinative in itself.” Id.

           In applying these criteria, the Court has noted that the Sherman Act expresses “a

    longstanding congressional commitment to the policy of free markets and open

    competition,” and thus has construed the criteria narrowly. Id. at 126 (internal

    quotation omitted). Similarly, the Court has looked to the exemption’s history,

    considering whether the practice at issue implicated the core congressional concern of

    permitting cooperative ratemaking and statistical analysis. Royal Drug, 440 U.S. at 224.

           Evaluated in light of Pireno and Royal Drug, Florida Blue’s exclusivity policy does

    not transfer risk or figure as an integral part of the policy relationship between the

    insurer and the insured. Failing to meet two of the three criteria, Florida Blue is

    incorrect that its exclusivity policy falls within the business of insurance.

                   1.     The exclusivity requirement does not transfer or spread risk.

           The Supreme Court has recognized that “underwriting or spreading of risk” is

    “an indispensable characteristic of insurance.” Id. at 212. “The transfer of risk from



                                                  7
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 8 of 18 PageID 4455




    insured to insurer is effected by means of the contract between the parties—the insurance

    policy—and the transfer is complete at the time that the contract is entered.” Pireno, 458

    U.S. at 130. It was the underwriting of risk—and the need for intra-industry cooperation

    to underwrite in an informed and responsible way—that distinguished the business of

    insurance from other commercial conduct and justified a limited antitrust exemption.

    Royal Drug, 440 U.S. at 220-24. Thus, an arrangement that is “logically and temporally

    unconnected to the transfer of risk accomplished by [the insurance policy]” does not

    meet this criterion. Pireno, 458 U.S. at 130.

            Florida Blue’s exclusivity policy is logically and temporally unconnected to the

    transfer of risk from any policyholder to Florida Blue. Florida Blue imposes exclusivity

    separate from the issuing of policies (and the concurrent transfer of risk), when entering

    into an agreement with an agent. See, e.g., Am. Compl. ¶ 53.6 When Florida Blue asked

    its existing agents to execute a new exclusivity form, those negotiations also did not

    involve policyholders. Id. ¶ 58. Likewise, the threats of termination and to withhold

    commissions are entirely separate from the transfer of risk through the writing of specific

    policies. See, e.g., id. ¶ 56.

            Ignoring the Supreme Court’s analysis, and the rule of narrow construction,

    Florida Blue posits the overly broad standard that a practice “spreads risk” if it “affects

    [an insurer’s] ability to attract customers.” Mot. Dismiss at 8 (ECF No. 81). This



    6
      Cf. Ray v. United Family Life Ins. Co., Inc., 430 F. Supp. 1353, 1357 (W.D.N.C. 1977)
    (suit arising from the termination of an agent who refused to discontinue his relationship
    with a competitor “involves the relationship of agent and company, not the relationship
    of policyholder and company”).


                                                    8
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 9 of 18 PageID 4456




    cannot be the standard because numerous practices that in no way serve to “spread risk”

    enable an insurer to prevent its competitors from “siphon[ing] off” customers. Id. For

    example, an insurer could prevent a competitor from “siphoning off” customers by

    acquiring that insurer. See Royal Drug, 440 U.S. at 215 n.13 (stating in a discussion of

    risk spreading that a merger of two insurance companies is not the “business of

    insurance”). Similarly, an insurer could “attract” customers by acquiring a “must-have”

    hospital and refusing to allow that hospital to be in its competitors’ networks, or by

    sabotaging the IT infrastructure or the operations of a competitor. Cf. id. at 215 (stating

    in a discussion of risk spreading that an insurer’s acquisition of a chain of drug stores is

    not “the business of insurance”).7 These practices—like Florida Blue’s exclusivity

    policy—“can hardly be said to lie at the center of [] legislative concern.” Pireno, 458

    U.S. at 133.

           The Fifth Circuit’s decision applying the exemption in Sanger Insurance Agency v.

    HUB International, Ltd., 802 F.3d 732 (5th Cir. 2015), does not support Florida Blue’s

    overly broad standard because the conduct in that case did more than merely “attract”

    additional customers to an insurer. In Sanger, the defendant served as broker for an

    insurance program offered by a veterinary association. Specifically, the program was “a

    risk purchasing group” that offered insurance to all association members under “one



    7
     The Supreme Court did not “intimate” in Royal Drug that agreements between insurers
    and agents transfer risk, as Florida Blue argues. Mot. Dismiss at 7. To the contrary, the
    Court simply observed that competing inferences could be drawn from the legislative
    history as to whether the fixing of agent commissions by insurers constitutes the
    “business of insurance.” 440 U.S. at 224 n.32 (“whatever may be the status of
    agreements between an insurer and its agents”).


                                                  9
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 10 of 18 PageID 4457




    master policy,” negotiated by the defendant broker. The court held that exclusive-

    dealing arrangements, which prevented insurers in the program from writing veterinary

    insurance through brokers other than the defendant, spread risk by “[k]eeping a large,

    geographically and professionally diverse pool of veterinarians in the Program.” Id. at

    743.

               The fact that Sanger involved a form of exclusive dealing, therefore, is

    inapposite. The arrangement in Sanger was enforced by the broker, not, as here, by the

    insurer, and it affected the nature and the scope of risks insured under a single policy for

    a single customer (the risk purchasing group). Though the arrangement in Sanger may

    be logically and temporally connected to the transfer of risk, Pireno, 458 U.S. at 130,

    Florida Blue’s exclusivity policy, which does not change the risk covered by any policy,

    is not. Florida Blue’s overly expansive reading of Sanger is at odds with Royal Drug and

    Pireno.

                     2.     The exclusivity requirement is not integral to the policy
                            relationship.

              The Supreme Court has recognized that “[a]nother commonly understood aspect

    of the business of insurance relates to the contract between the insurer and the insured.”

    Royal Drug, 440 U.S. at 215. This criterion reflects congressional concern with “[t]he

    relationship between insurer and insured, the type of policy which could be issued, its

    reliability, interpretation, and enforcement.” Id. at 215-16 (quoting SEC v. Nat’l Secs.,

    Inc., 393 U.S. 453, 460 (1969)). Thus, the “focus” is “on the relationship between the




                                                   10
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 11 of 18 PageID 4458




    insurance company and the policyholder,” not “separate contractual arrangements.”

    Royal Drug, 440 U.S. at 216 (quoting Nat’l Secs., 393 U.S. at 460).

           Florida Blue wrongly maintains that “the test in this Circuit” is whether the

    restrictions “concern the agent’s insurance dealings as such.” Mot. Dismiss at 9. It

    relies on Thompson v. New York Life Insurance Co., 644 F.2d 439 (5th Cir. 1981), which

    involved the termination of an agent for, among other things, engaging in outside

    employment while working as an agent. With minimal analysis, the court concluded

    that the restriction was the business of insurance, reasoning that it “did not force [the

    agent] to engage in activities unrelated to insurance,” but instead incentivized the agent

    to focus all of his entrepreneurial skills solely on selling insurance.” Id. at 444.

           Thompson does not survive Pireno. The Thompson court did not discuss any of the

    factors, distilled subsequently in Pireno, bearing on whether a practice is an integral part

    of the policy relationship (for example, “the relationship between insurer and insured”

    and a policy’s “reliability, interpretation, and enforcement”). Pireno, 458 U.S. at 128

    (internal quotation omitted). Indeed, in its analysis, the court ignored the policy and the

    policyholder and instead focuses entirely on the practice’s effect on the agent.8

           Applying the correct standard in light of the Pireno factors, Florida Blue’s

    exclusivity policy is not an integral part of the policy relationship. To the contrary,

    Florida Blue’s agreements with its brokers are “obviously distinct from [its] contracts



    8
     Nor does Thompson support any broader argument that insurer/broker exclusive
    dealing constitutes the business of insurance. The court failed not only to explain how
    the restrictions at issue were integral to the policy relationship, but also to explain how
    they transfer risk.


                                                  11
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 12 of 18 PageID 4459




    with its policyholders.” Id. at 131. The exclusivity policy does not impact the

    “reliability, interpretation, and enforcement” of a policy. Royal Drug, 440 U.S. at 215-

    16.9 Additionally, the exclusivity policy is not integral to Florida Blue’s relationships

    with its policyholders given that it selectively enforces its policy, that many insureds

    obtain coverage without the assistance of a broker, and that the exclusivity policy is not

    unique to the insurance industry. Am. Compl. ¶¶ 35, 68, 126. Finally, the threat to

    withhold commissions has nothing to do with the relationship between the insurer and

    the insured.

           B.      Oscar Has Alleged “Coercion.”

           Even if Florida Blue’s exclusivity policy could constitute the business of

    insurance, the Sherman Act remains applicable if the policy involves an “act of boycott,

    coercion, or intimidation.” 15 U.S.C. § 1013(b). Congress did not define “coercion” or

    “intimidation,” and instead “employed terminology that evokes a tradition of meaning,

    as elaborated in the body of decisions interpreting the Sherman Act.” St. Paul Fire, 438

    U.S. at 541. It used “broad and unqualified” language, which, the Supreme Court has

    indicated, should be given its full meaning. Id. at 550.




    9
      It is too much to say that the exclusivity policy enhances the reliability of its insurance
    by enabling Florida Blue to earn more business and thereby build greater reserves.
    Under that reasoning, any practice that increases Florida Blue’s bottom line is integral to
    its relationships with its policyholders. See Royal Drug, 440 U.S. at 216-17 (cost savings
    alone do not bring a practice within the “business of insurance” because “every business
    decision made by an insurance company has some impact on its reliability, its
    ratemaking, and its status as a reliable insurer”).


                                                 12
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 13 of 18 PageID 4460




                  1.      Florida Blue’s allegedly anticompetitive conduct involves
                          coercion.

           Oscar alleges that Florida Blue leveraged its monopoly power to force brokers to

    do something they did not want to do, namely, not to do business with Oscar. In

    particular, Florida Blue has conditioned a broker’s ability to write any line of business

    (in any part of Florida) on her agreement to write only Florida Blue individual business,

    and selectively threatened to terminate agreements (if a broker wrote competing

    individual business in the Orlando area) and withhold commissions. Am. Compl. ¶¶ 6,

    68-69, 128. This course of conduct falls squarely within the plain meaning of coercion.

    See, e.g., Black’s Law Dictionary 275 (10th ed. 2014) (coercion is “[c]onduct that

    constitutes the improper use of economic power to compel another to the wishes of one

    who wields it”); Webster’s Second New International Dictionary 519 (1934) (“the application

    to another of such force, either physical or moral, as to constrain him to do against his

    will something he would not otherwise have done”). In fact, one court already has held

    that a threat to terminate an agent (if he continued to deal with the insurer’s competitor)

    and deprive the agent of commissions and other business constituted coercion. Ray, 430

    F. Supp. at 1358.

           Florida Blue points to Hartford Fire Insurance Co. v. California, 509 U.S. 764 (1993),

    Mot. Dismiss at 15, but that case actually supports Oscar’s allegation of coercion. In

    that case, the Supreme Court stated (in dicta) that “a concerted agreement to terms”

    does not constitute coercion or intimidation. Id. at 808 n.6. It distinguished an

    “expansion of the refusal to deal beyond the targeted transaction,” where “unrelated

    transactions are used as leverage to achieve the terms desired.” Id. at 803. The Court


                                                 13
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 14 of 18 PageID 4461




    concluded that the plaintiffs had pled more than “a concerted agreement to terms” by

    alleging that a group of reinsurers refused to write risks not just on forms containing an

    objectionable term, but also on forms not containing that term. Id. at 810.

             Likewise, Oscar alleges more than “a concerted agreement to terms.” According

    to the amended complaint, Florida Blue is using “unrelated transactions”—for example,

    the authority to write other lines of business and the authority to write individual

    business in parts of Florida other than the Orlando area—as “leverage” to obtain and

    enforce its exclusivity policy and maintain a monopoly. Hartford Fire, 509 U.S. at 803;

    see also Jefferson Parish Hosp. Dist. No. 2 v. Hyde, 466 U.S. 2, 12-13 (1984) (“By

    conditioning the sale of one commodity on the purchase of another, a seller coerces the

    abdication of buyers’ independent judgment.” (quoting Times-Picayune Publ’g Co. v.

    United States, 345 U.S. 594, 605 (1953)). In short, the allegations of coercion make the

    exemption inapplicable.

                    2.     “Coercion” does not require concerted action.

             Contrary to Florida Blue’s argument, the statutory text makes clear that coercion

    does not require concerted action.10 By its plain meaning, and in antitrust parlance, the

    term contemplates unilateral action. See, e.g., Simpson v. Union Oil Co. of Cal., 377 U.S.

    13, 17 (1964) (“a supplier may not use coercion on its retail outlets to achieve resale price

    maintenance” (emphasis added)); Black’s Law Dictionary 315 (10th ed. 2014) (defining

    coercion as “[c]onduct that constitutes the improper use of economic power to compel




    10
         The United States takes no position on whether Oscar has alleged concerted action.


                                                  14
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 15 of 18 PageID 4462




    another to the wishes of one who wields it” (emphasis added)); Black’s Law Dictionary 345

    (3d ed. 1933) (“where the relation of the parties is such that one is under subjection to

    the other”). Moreover, the statute speaks separately of an “act of boycott, coercion, or

    intimidation” or “any agreement to boycott, coerce, intimidate” (emphasis added),

    indicating that the statute encompasses both unilateral and concerted coercion.

           Finally, the statute provides that the “Sherman Act” applies in full force to

    coercion. The Sherman Act comprises prohibitions on both certain concerted action and

    certain unilateral conduct,11 including prohibiting a firm from using anticompetitive

    conduct to acquire or maintain a monopoly. United States v. Microsoft Corp., 253 F.3d 34,

    50 (D.C. Cir. 2001). Reading the statutory text as Florida Blue does, to require

    concerted action in addition to coercion, would render this important component of the

    Sherman Act inapplicable in this context, without any indication that such a limitation

    was intended.

           None of the authorities cited by Florida Blue allow it to escape the statute’s plain

    meaning. Sanger expressly reserves the issue. 802 F.3d at 747 n.12. Feinstein v. Nettleship

    Co. of Los Angeles, 714 F.2d 928, 933 (9th Cir. 1983), addresses a separate issue, whether

    the existence of monopoly power alone—without the additional element of

    anticompetitive conduct—can constitute a boycott or coercion.12 Finally, the capsule




    11
       Section 2 proscribes monopolization, attempted monopolization, and combinations or
    conspiracies to monopolize. 15 U.S.C. § 2.
    12
       In fact, Feinstein indicates that concerted action is not required, suggesting that a
    violation of Section 2 of the Sherman Act plus an act of coercion or intimidation satisfies
    Section 3(b) of the McCarran-Ferguson Act. 714 F.2d at 934.


                                                 15
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 16 of 18 PageID 4463




    summary of the charged conduct in South-Eastern Underwriters, 322 U.S. at 535-36, is

    “certainly not dispositive,” 1A Philip E. Areeda & Herbert Hovenkamp, Antitrust Law

    ¶ 220a (4th ed. 2014). Even if that case involved acts of coercion and intimidation done

    collectively, its particular facts do not indicate that Congress intended the terms to have

    a specialized, limited meaning. St. Paul Fire, 438 U.S. at 546-50 (declining to limit

    “boycotts” to actions directed at competitors even though the boycott in South-Eastern

    Underwriters was directed at competitors).




                                                 16
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 17 of 18 PageID 4464




    V.    CONCLUSION

          The Court should not dismiss Oscar’s Sherman Act claims on the basis of Florida

    Blue’s flawed interpretation of the McCarran-Ferguson Act’s antitrust exemption.



    Dated: April 24, 2019                           Respectfully submitted,

                                                    /s/ Patrick M. Kuhlmann

                                                    MAKAN DELRAHIM
                                                    Assistant Attorney General

                                                    ANDREW C. FINCH
                                                    Principal Deputy Assistant Attorney
                                                      General

                                                    MICHAEL F. MURRAY
                                                    Deputy Assistant Attorney General

                                                    TAYLOR M. OWINGS
                                                    Counsel to the Assistant Attorney General

                                                    KRISTEN C. LIMARZI
                                                    PATRICK M. KUHLMANN
                                                    Attorneys

                                                    U.S. Department of Justice
                                                    950 Pennsylvania Avenue, NW
                                                    Suite 3224
                                                    Washington, DC 20530
                                                    Telephone: (202) 305-4639
                                                    Email: Patrick.Kuhlmann@usdoj.gov




                                              17
Case 6:18-cv-01944-PGB-TBS Document 89 Filed 04/24/19 Page 18 of 18 PageID 4465




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 24, 2019, I electronically filed the foregoing

    with the Clerk of Court by using the CM/ECF system, which will service the filing on all

    counsel of record.


                                                     /s/ Patrick M. Kuhlmann________
                                                     Patrick M. Kuhlmann




                                              18
